Mr. JUSTICE TRAPP, specially concurring: From the face of the documents, there is no apparent reason to conclude that two elderly people intended to execute their reciprocal wills to provide that their property go to the named beneficiaries only upon the event that they die in a common disaster. While the principal opinion functions within the established rules of case law, it is cause for distress to observe that, as in Bradshaw and Blansett heretofore, counsel prepare such defective wills that the apparent intentions of the testators is frustrated.